EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided during a phone interview with Ben Yorks on 24 March 2021. 
The application has been amended as follows: 

IN THE ABSTRACT
The Abstract of the disclosure has been replaced with the following new version.

A multi-chamber wobble plate pump that includes a housing with an inlet port, an outlet port and a plurality of pump chambers. The pump includes inlet valves having an asymmetric cross-section with a thin section and/or a peripheral seal bead. 

	IN THE CLAIMS

This application is in condition for allowance except for the presence of claims 5, 6, 12 ,13,18, 19 ,23, 24, 28, 31, 32 and 33 directed to species non-elected without traverse.  
Accordingly, claims 5, 6, 12 ,13, 18, 19, 23, 24, 28, 31, 32 and 33 have been cancelled.
In claim 30, line 12, “said elastomeric seal” has been replaced with -- said elastomeric seal sleeve --.
In claim 30, lines 14-15, “said pumping chambers” has been replaced with -- said pump chambers --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the wobble-plate pump of claim 30 including each and every recited limitation wherein the elastomeric seal sleeve being separate from said diaphragm and prevents leakage of fluid that leaks through said diaphragm, and is arranged along an internal wall of said housing on an opposite side of said diaphragm from said pumping chambers.  
.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J HANSEN/Primary Examiner, Art Unit 3746